Citation Nr: 0820305	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-33 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an October 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Lincoln, Nebraska in which the RO 
denied the benefit sought on appeal.  The veteran, who had 
active service from February 1993 to February 1997, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence of record indicates that the veteran 
has near normal hearing acuity bilaterally. 

3.  The veteran's bilateral hearing acuity does not meet VA's 
definition of hearing loss.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the veteran's claim, a letter 
dated in July 2005 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The July 2005 
letter informed the veteran that additional information or 
evidence was needed to support his service connection claim; 
and asked the veteran to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].  

The veteran's service medical records and private treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file. See veteran's August 2005 statement 
in support of claim (the veteran reported that he had no 
further medical evidence to submit and requested that the RO 
process his claim).  The Board observes and acknowledges that 
the veteran was not afforded a VA examination in connection 
with his bilateral hearing loss claim.  However, in light of 
the lack of objective medical evidence indicating that the 
veteran has been diagnosed with a hearing loss disorder, much 
less hearing loss as defined by VA regulations, such an 
examination is not necessary. See 38 C.F.R. § 3.159 (c)(4).     
 
In addition to the foregoing, the Board observes that the RO 
provided the veteran with an explanation of disability 
ratings and effective dates in a letter dated in March 2006. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
April 2006 Statement of the Case.  Regardless, since the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot, and no further notice is needed.   

B.  Law and Analysis

In this case, the veteran contends that he is entitled to 
service connection for bilateral hearing loss on the basis 
that he was exposed to acoustic trauma during his period of 
service. January 2006 statement in support of claim.  As will 
be discussed in more detail below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As such, the appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a)(2007).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. See  38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Veterans Appeals (the "Court") has held that the absence of 
evidence of a hearing loss disability in service is not fatal 
to a veteran's claim. See Ledford v. Derwinski, 3 Vet. App. 
87 (1992).  The Court has also held that evidence of a 
current hearing loss disability and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection. See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that a review of the veteran's 
service medical records reveal that they are silent in terms 
of complaints, treatment or diagnoses of hearing problems or 
hearing loss in service.  The veteran's January 1993 
enlistment examination reflects that the veteran entered 
service with essentially normal hearing, other than a 30 
degree decibel loss at the 3000-Hertz frequency for the right 
ear apparently associated with a cold the veteran was getting 
over at the time of the examination. January 1993 report of 
medical examination.  Audiograms performed in February 1993 
and May 1996 reflected normal audiological findings for both 
the left and right ears. See DD Form 2216 (hearing 
conservation data sheet); see also June 1996 report of 
medical examination.  Thereafter, the veteran underwent an 
audiological examination in relationship to his separation 
from service.  This examination report, dated in December 
1996, reports puretone decibel losses considered to be within 
the normal hearing range.  A review of the veteran's medical 
history reports also reveals that the veteran denied 
experiencing ear trouble and hearing loss in service. See 
reports of medical history dated in January 1993, June 1996 
and December 1996.

Post-service medical records contained in the claims file 
reveal that the veteran underwent a private audiological 
examination in May 2005.  While an interpretation of the 
audiogram was not provided, a simple visual inspection of the 
audiogram and a letter accompanying the audiogram from 
audiologist, C.F., Au.D., indicate that the veteran was found 
to have near normal hearing acuity bilaterally at that time.  
Additionally, the veteran's maximum word recognition scores 
were reported to be 100 percent for both the right and left 
ears. See June 2005 letter from C.F., Au. D.    

Thus, at present, there is no medical evidence of record 
indicating that the veteran has been diagnosed with hearing 
loss, much less hearing loss that qualifies as a disability 
for VA purposes.  As set forth above, one of the elements 
necessary for service connection is medical evidence of a 
current disability.  The Court has held that there can be no 
valid claim without proof of a present disability. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. Derwinski, 2 
Vet. App. 141 (1992).  In fact, the existence of a current 
disability is the cornerstone of a claim for VA disability 
benefits. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  In the absence of competent medical evidence showing 
that the veteran presently has bilateral hearing loss, there 
is no basis for the granting of service connection under any 
theory.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


